Case 2:20-cv-08035-SVW-JPR Document 99 Filed 03/23/21 Page 1 of 9 Page ID #:576



      Kevin D. Hughes (Bar No. 188749)
  1   FOUNDATION LAW GROUP LLP
      1999 Avenue of the Stars, Suite 1100
  2   Los Angeles, CA 90067
      Tel: 424.253.1266
  3   Email: kevin@foundationlaw.com
  4   Amiad Kushner (pro hac vice)
      Akushner@seidenlawgroup.com
  5   Jake Nachmani (pro hac vice)
      Jnachmani@seidenlawgroup.com
  6   Seiden Law Group LLPth
      469 Seventh Avenue, 5 Fl.
  7   New York, NY 10018
      Telephone: (646) 766-1914
  8
      Facsimile: (646) 304-5277

  9   Attorneys for Plaintiff/Counter-Defendant,
      Hong Liu
 10
                         UNITED STATES DISTRICT COURT FOR
 11
                       THE CENTRAL DISTRICT OF CALIFORNIA
 12
                                    WESTERN DIVISION
 13

 14
      HONG LIU,                              Case No: 2:20-cv-08035-SVW-JPR
                   Plaintiff,
 15
                                             PLAINTIFF HONG LIU’S
 16                       v.                 EX PARTE APPLICATION
                                             FOR AN EXTENSION OF TIME
 17   FARADAY&FUTURE INC.,                   TO RESPOND TO
      SMART KING LTD., JIAWEI                FARADAY&FUTURE INC.’S
 18                                          SECOND AMENDED
      WANG, and CHAOYING DENG
 19
                                             COUNTERCLAIM
                   Defendants.
 20                                          Filed concurrently with a Memorandum of
                                             Points and Authorities, the Declaration of
 21
      FARADAY&FUTURE INC.,                   Jake Nachmani, and [Proposed] Order
 22
                   Counterclaimant,          Second Amended Counterclaim filed on:
 23                                          March 11, 2021
                          v.
 24   HONG LIU,                              Judge:      Hon. Stephen V. Wilson
                                             Trial Date: June 8, 2021
 25
                   Counter-Defendant.
 26

 27

 28


                                      EX PARTE APPLICATION
Case 2:20-cv-08035-SVW-JPR Document 99 Filed 03/23/21 Page 2 of 9 Page ID #:577




  1         TO ALL PARTIES AND THEIR COUNSEL OF RECORD: PLEASE TAKE
  2   NOTICE THAT Plaintiff Hong Liu (“Plaintiff” or “Mr. Liu”), by his undersigned
  3   counsel, will and hereby does apply ex parte (the “Application”) for an extension of
  4   time to file pursuant to Rules 12(b)(6) and 12(f) of the Federal Rules of Civil Procedure
  5   a motion to dismiss Faraday&Future Inc.’s (“FF”) Second Amended Counterclaim
  6   (ECF 95) (“Second Amended Counterclaim”) and strike FF and FF Intelligent Mobility
  7   Global Holdings Ltd.’s (f/k/a Smart King Ltd. (“Smart King”)) affirmative defenses in
  8   their Second Amended Answers (ECF 93 & 94, respectively). Plaintiff requests an
  9   extension of fourteen (14) days to file his motions, such that they will filed no later than
 10   April 8, 2021.
 11         This Application is made pursuant to Local Rule 7-19 and is based on this Notice,
 12   the accompanying Memorandum of Points and Authorities, the Declaration of Jake
 13   Nachmani and the exhibit attached thereto, the Proposed Order, the pleadings and
 14   records on file herein, and upon all other arguments and evidence that may be presented
 15   to this Court.
 16

 17   Dated: March 23, 2019
 18                                                     Respectfully submitted,
 19                                                     FOUNDATION LAW GROUP LLP
 20
                                                        By:/s/ Kevin D. Hughes
 21                                                     Attorneys for Plaintiff/Counter-
                                                        Defendant Hong Liu
 22

 23

 24

 25

 26

 27

 28
                                                  -1-
                                         EX PARTE APPLICATION
Case 2:20-cv-08035-SVW-JPR Document 99 Filed 03/23/21 Page 3 of 9 Page ID #:578




  1                  MEMORANDUM OF POINTS AND AUTHORITIES
  2         Plaintiff Hong Liu (“Plaintiff” or “Mr. Liu)” hereby applies ex parte pursuant to
  3   Local Rule 7-19 for an extension of time to file pursuant to Rule 12(b)(6) of the Federal
  4   Rules of Civil Procedure a motion to dismiss Faraday&Future Inc.’s (“FF”) Second
  5   Amended Counterclaim (ECF 95) (“Second Amended Counterclaim”), and to file
  6   pursuant to Rule 12(f) of the Federal Rules of Civil Procedure a motion to strike FF and
  7   FF Intelligent Mobility Global Holdings Ltd.’s (f/k/a Smart King Ltd. (“Smart King”))
  8   affirmative defenses in their Second Amended Answers ECF 93 & 94, respectively).
  9   By this ex parte application (“Application”), Plaintiff requests an extension of fourteen
 10   (14) days to file his motions, such that they will filed no later than April 8, 2021.1
 11         Plaintiff seeks this relief for good cause and for a number of reasons.
 12         First, in order to determine whether filing a motion to dismiss would be
 13   appropriate, Plaintiff has required a substantial amount of time to analyze and review
 14   the wholly new allegations and causes of action set forth in the Second Amended
 15   Counterclaim. Indeed, while FF filed its Second Amended Counterclaim on March 11,
 16   2021, less than two weeks from the date of this Application and less than three months
 17   before trial, the Second Amended Counterclaim bears little resemblance in terms of its
 18   allegations and causes of action to its two predecessor pleadings. For example, in both
 19   FF’s initial Counterclaim, filed on November 19, 2020 (ECF 72), and FF’s Amended
 20   Counterclaim, filed on February 18, 2021 (ECF 83), FF alleged that Plaintiff purpotedly
 21   made material misrepresentation concerning his professional qualifications and
 22   experience in order to induce FF to hire him as FF’s General Counsel. See CC ¶¶6-18;
 23
      1
 24     All capitalized terms not otherwise defined herein shall have the same meanings
      ascribed to them in the Complaint (ECF 1) and Plaintiff’s Memorandum of Law in
 25
      Opposition to Defendants’ Motion to Dismiss (ECF 25). “CC ¶__” are references to
 26   paragraphs in FF’s initial Counterclaim (ECF 72) “ACC ¶__” are references to
      paragraphs in FF’s Amended Counterclaim. “SACC ¶__” are references to paragraphs
 27
      in FF’s Second Amended Counterclaim. References to “Nachmani Decl.” are to the
 28   Declaration of Jake Nachmani and the exhibit attached thereto.
                                                  -2-
                                        EX PARTE APPLICATION
Case 2:20-cv-08035-SVW-JPR Document 99 Filed 03/23/21 Page 4 of 9 Page ID #:579




  1   ACC ¶¶18, 21, 23-28.           Both pleadings maintain that Mr. Liu’s purported
  2   misrepresentations had to have been false when made and that he must have intended
  3   to defraud FF because, after Mr. Liu joined FF, he did not perform in accordance with
  4   his job duties. See CC ¶¶24-45; ACC ¶¶41, 77-78, 88, 116. Accordingly, the initial
  5   Counterclaim and the Amended Counterclaim tell the same story and suffer from the
  6   same pleading defects.
  7          For that reason, Plaintiff moved to dismiss both counterclaims. On December
  8   10, 2021, Plaintiff filed his motion to dismiss, maintaining that FF’s initial
  9   Counterclaim failed to adequately allege an actionable misstatement under Rule 9(b) of
 10   the Federal Rules of Civil Procedure (“Rule 9(b)”). See generally ECF 74-1. Just two
 11   days after Plaintiff filed his reply brief, on January 28, 2021, the Court summarily
 12   dismissed FF’s Counterclaim, holding that the Counterclaim “entirely fail[ed] to
 13   identify what misrepresentations Plaintiff made when negotiating his employment” and
 14   thus it failed to adequately state a claim under Rule 9(b). ECF 79 at 1. On February
 15   18, 2021, FF proceeded to file its Amended Counterclaim. ECF 83. However, just a
 16   week later and in light of the fact that the Amended Counterclaim contained the same
 17   core pleading defects as the initial Counterclaim, on February 25, 2021, the Court sua
 18   sponte noted that “the Amended Counterclaim appears to contain issues similar to those
 19   raised in Plaintiff’s motion to dismiss,” inviting Plaintiff to file a motion to dismiss the
 20   Amended Counterclaim. ECF 86. Plaintiff did so on March 4, 2021, setting forth why
 21   once again FF had failed to allege an actionable misrepresentation under Rule 9(b).
 22   ECF 90.
 23         Before the Court could rule on Plaintiff’s renewed motion to dismiss, on March
 24   11, 2021, FF filed its Second Amended Counterclaim. ECF 95. Notwithstanding this
 25   new pleading’s significant defects, FF’s third and most recent bite at the apple tells a
 26   completely different story from its predecessors. No longer does FF maintain that
 27   Plaintiff fraudulently induced it to hire him in reliance on his purported
 28   misrepresentations concerning his professional qualifications. Now, three pleadings
                                                  -3-
                                         EX PARTE APPLICATION
Case 2:20-cv-08035-SVW-JPR Document 99 Filed 03/23/21 Page 5 of 9 Page ID #:580




  1   later, for the first time, fifteen months since the inception of this action and three months
  2   before trial, FF bring claims it could have brought in its initial pleading which tell a
  3   very different story; indeed, FF’s new claims are based on information that was entirely
  4   available to FF months if not years ago.2
  5         Generously put, by the Second Amended Counterclaim, FF maintains not that
  6   Plaintiff fraudulently induced FF into hiring him, but that Plaintiff, FF’s purported
  7   outside counsel, took advantage of FF by entering into employment negotiations with
  8   FF and supposedly convincing FF to hire him on terms that were grossly unfair to FF.
  9   SACC ¶¶ 5-8, 45. In FF’s view, because Mr. Liu was an attorney at a law firm (Mayer
 10   Brown) with which FF had an active engagement, Mr. Liu committed fraud against FF
 11   by supposedly not informing FF that, in connection with the negotiation and drafting of
 12   the Employment Agreement and Director Compensation Agreement, it should retain
 13   outside independent counsel and that the agreed-upon employment terms were
 14   purportedly unfairly advantageous to Plaintiff. SACC ¶¶ 5, 45, 80, 86, Relatedly, FF
 15   alleges that:
 16
                • Plaintiff was conflicted out of working for FF based on Plaintiff’s
                    personal interests (SACC ¶¶6, 8, 45, 49);
 17             • Such interests had to have been materially adverse to FF or that FF’s
 18
                    hiring Plaintiff caused adverse consequences to FF (SACC ¶¶78, 85,
                    103);
 19             • Plaintiff was barred from entering into a “business transaction” with
 20                 FF (SACC ¶83);
                • Plaintiff overcharged FF for his services under the terms of the
 21
                    Employment Agreement (SACC ¶81); and
 22
      2
        On March 23, 2021, when Plaintiff’s Counsel informed counsel for Defendants of
 23
      Plaintiff’s intention to file this Application pursuant to Local Rule 7-19, Defendants’
 24   counsel represented that they would file an objection on the basis that an extension here
      would be purportedly prejudicial to Defendants. However, this is a situation which
 25
      Defendants have created for themselves; if these new claims were remotely colorable,
 26   Defendants could have alleged them in an earlier pleading and more than three months
      prior to the start of trial. Moreover, Defendants’ position ignores the prejudice Plaintiff
 27
      has experienced having to unnecessarily defend himself against meritless claims for the
 28   third time.
                                                   -4-
                                         EX PARTE APPLICATION
Case 2:20-cv-08035-SVW-JPR Document 99 Filed 03/23/21 Page 6 of 9 Page ID #:581




  1
                • Plaintiff used undue influence over FF to acquire an interest in FF
                  (SACC ¶¶11-12, 37).
  2
            In connection with these purported fraudulent acts, FF alleges eight entirely new
  3
      causes of action, including but not limited to: (i) violations of New York and
  4
      California’s codes of professional conduct; (ii) breaches of fiduciay duty arising from
  5
      violations of these codes of professional conduct; (iii) constructive fraud; (iv) rescission
  6
      based on the Second Amended Counterclaim’s new theory of liability; and (v) unlawful
  7
      and fraudulent business practices under Cal. Bus. & Prof. Code § 17200.
  8
            For good reason, Plaintiff has needed time to review and analyze FF’s new-
  9
      fangled story, causes of action, and theory of liability. Among other things, Plaintiff
 10
      has had to conduct a factual investigation into FF’s new allegations, which has revealed
 11
      material omissions which FF has concealed from the Court. These omissions have
 12
      rendered the Second Amended Counterclaim’s allegations implausible, warranting
 13
      Plaintiff to file a motion to dismiss. Moreover, in connection with FF’s eight new
 14
      causes of action, Plaintiff has had to devote a significant amount of time to conducting
 15
      research in order to determine if FF’s specious claims are remotely colorable. In
 16
      Plaintiff’s view, they are not, warranting Plaintiff to file a motion to dismiss.
 17
            Second, Plaintiff seeks an extension of time to file his motions to dismiss and to
 18
      strike because of the significant litigation activity occurring in this matter. As the Court
 19
      is likely to assume, the Court’s February 25, 2021 scheduling notice setting trial for
 20
      June 8, 2021 (ECF 85) has fast-tracked every aspect of this litigation. Since that time,
 21
      Defendants have propounded significant discovery, requiring Plaintiff to respond. To
 22
      date, Defendants have served Plaintiff with three separate requests for production of
 23
      documents, including 114 individual requests, 81 requests for admission, and 13
 24
      interrogatories. In response, Plaintiff has made two sets of production, consisting of
 25
      over 1600 pages of documents. Likewise, Plaintiff has served his own sets of discovery
 26
      demands on Defendants, in response to which Defendant have produced documents.
 27
      The parties have noticed depositions, and Defendants have served subpoenas on
 28
                                                  -5-
                                         EX PARTE APPLICATION
Case 2:20-cv-08035-SVW-JPR Document 99 Filed 03/23/21 Page 7 of 9 Page ID #:582




  1   Plaintiff’s former Big Law AM 100 law firm employers, including Mayer Brown, DLA
  2   Piper LLP, Nixon Peabody LLP, and Pillsbury Winthrop Shaw Pittman LLP.
  3   Additionally and as of the date of this Application, Defendants have prepared and intend
  4   to file a motion to compel documents, to which Plaintiff has had to devote significant
  5   time to respond. In sum, over the last month and under abridged timeframes, Plaintiff’s
  6   counsel has had to review, analyze, and generate a tremendous amount of work product,
  7   effectively limiting the resources Plaintiff’s counsel has had to prepare Plaintiff’s
  8   responses to FF’s Second Amended Counterclaim. Plaintiff seeks more time to do so.
  9         Third, Plaintiff seeks an extension of time to file his motions out of reciprocity
 10   between the parties. In connection with Plaintiff’s filing his motion to dismiss the initial
 11   Counterclaim, on December 7, 2021, out of professional courtesy, Defendants’ counsel
 12   requested that Plaintiff schedule the hearing date for that motion no earlier than six
 13   weeks later, January 25, 2021. Plaintiff granted Defendant’s request and scheduled the
 14   hearing for the motion to dismiss to be held on February 8, 2021. Accordingly and
 15   pursuant to Local Rule 7-9, because Plaintiff filed his motion to dismiss on December
 16   10, 2021, FF’s opposition brief was due on January 18, 2021; FF thus had more than
 17   five week (36 days) to file its opposition papers. Under the circumstances here, Plaintiff
 18   should be given similar latitude to respond to FF’s new pleading.
 19         Pursuant to Local Rule 7-19.1, Plaintiff’s counsel contacted Defendants’ counsel
 20   by phone on March 23, 2021 and advised them of Plaintiff’s intent to file this
 21   Application and this Application’s substance. Plaintiff’s counsel informed counsel for
 22   Defendants of the 3:00 p.m. deadline on the next business day following service to file
 23   an opposition. Plaintiff’s counsel also inquired if counsel for Defendants intended to
 24   oppose the Application. They represented that they would object to the Application.
 25         Pursuant to Local Rule 7-19, the name, address, telephone number, and e-mail
 26   address of counsel for the opposing party is as follows:
 27

 28
                                                  -6-
                                         EX PARTE APPLICATION
Case 2:20-cv-08035-SVW-JPR Document 99 Filed 03/23/21 Page 8 of 9 Page ID #:583



            LAUREN E. GROCHOW
  1         lauren.grochow@troutman.com
            TROUTMAN PEPPER HAMILTON SANDERS LLP
  2         5 Park Plaza, Suite 1400
            Irvine, CA 92614-2545
  3         Telephone: 949.622.2700
            Facsimile: 949.622.2739
  4
                                        CONCLUSION
  5
            For all of the foregoing reasons, Plaintiff’s ex parte application for a fourteen day
  6
      extension of time to respond to FF’s Second Amended Counterclaim should be granted.
  7

  8

  9

 10
      DATED: March 23, 2021
                                             FOUNDATION LAW GROUP LLP
 11

 12

 13
                                             By:/s/ Kevin D. Hughes
                                                  KEVIN D. HUGHES
 14                                               Attorneys for Plaintiff/Counter-Defendant
 15
                                                  Hong Liu

 16

 17
                                             SEIDEN LAW GROUP LLP

 18

 19
                                             By: /s/ Amiad Kushner
                                                  AMIAD KUSHNER
 20                                               JAKE NACHMANI
 21
                                                  Attorneys for Plaintiff/Counter-Defendant
                                                  Hong Liu
 22

 23

 24

 25

 26

 27

 28
                                                 -7-
                                        EX PARTE APPLICATION
Case 2:20-cv-08035-SVW-JPR Document 99 Filed 03/23/21 Page 9 of 9 Page ID #:584



                                 CERTIFICATE OF SERVICE
  1

  2         I hereby certify that on this day I caused a true and correct copy of the foregoing
  3   to be filed using the Court’s Electronic Filing System (“ECF System”). The document
  4   is available for viewing and downloading via the ECF System and will be served by
  5   operation of the ECF System upon all counsel of record.
  6

  7   Dated: March 23, 2021                               /s/ Kevin D. Hughes
  8                                                           Kevin D. Hughes
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                -8-
                                       EX PARTE APPLICATION
